Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	 
DETAILED ACTION

The pending claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hug et al. (U.S. Pat. No. 5,806,078) in view of Parker (U.S. Pat. Pub. 2011/0296300).

Referring to claim 1, Hug et al. teaches a method for providing access to multi-file related tasks with version control, comprising: 
receiving, through a task interface application (FIG. 27 shows a block diagram for an open dialog for a user interface. Version open dialog 380, see Hug et al., Col. 12, line 24-25), a command to open a task (select project 388, see Hug et al., Col. 12, line 31), the command to open the task further identifying a specific version of the task (The user can change this by un-checking the latest version checkbox and selecting an alternate version, see Hug et al., Col. 12, lines 40-42. Version number/name combo box, drop down 404 includes get version list 406 and select version 408, see Hug et al., Col. 12, lines 32-34); 
responsive to the command to open the task (OK button 434 includes end open dialog 436, store check out latest status 438, store read/write button status 440, store read-only button status 442, and check out processing 444, see Hug et al., Col. 12, lines 42-45.), a request for a plurality of files associated to the specific version of the task (Version number/name combo box, drop down 404 includes get version list 406 and select version 408, see Hug et al., Col. 12, lines 32-34); 
receiving the plurality of files associated to the specific version of the task (a file is checked out and locked from the library directory, and copied to the working directory 48, see Hug et al., Col. 7, lines 37-39, The user can change this by un-checking the latest version checkbox and selecting an alternate version, see Hug et al., Col. 9, lines 40-42);
initiating, by the task interface application, opening of the received plurality of files by the local tool application for editing on the client device (OK button 434 includes end open dialog 436, store check out latest status 438, store read/write button status 440, store read-only button status 442, and check out processing 444, see Hug et al., Col. 12, lines 42-45. Check out processing 1130 includes set working file copy to R/W, see Hug et al., Col. 16, lines 8-10).
However, Hug et al. does explicitly teach
through a task interface application executed by a client device;
for processing by a local tool application on the client device;
transmitting, from the client device over a network to a server, a request;
receiving, by the client device over the network from the server, the plurality of files.
Parker teaches
through a task interface application executed by a client device (the application 104 displays version selection interface to the user 102 (2706), see Parker, Para. 217);
for processing by a local tool application on the client device (After the client 2102 receives the copy 2114, the client 2102 edits the copy 2114, see Parker, Para. 180);
transmitting, from the client device over a network to a server, a request (the client 2102 sends a document checkout request 2112 to the server 2104 via the network 2106, see Parker, Para. 178. The local client 2204 sends a document checkout request 2209 to the server 2202, see Parker, Para. 189);
receiving, by the client device over the network from the server, the plurality of files (The server 2202 then sends a copy 2210 of the document 2208 to the local client 2204 via a network 2213, see Parker, Para. 189).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Hug et al., to have through a task interface application executed by a client device; for processing by a local tool application on the client device; transmitting, from the client device over a network to a server, a request; receiving, by the client device over the network from the server, the plurality of files, as taught by Parker, to have computing device is able to concurrently update the local copy to reflect the local change and the remote change (Parker, Para. 6).

Referring to claim 11, Hug et al. teaches a non-transitory computer readable medium (a nonvolatile storage device, see Hug et al., Col. 4, line 30) having program instructions embodied thereon, that, when executed by at least one processor, cause said at least one processor to perform a method for providing access to multi-file related tasks with version control, said method, which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hug et al. (U.S. Pat. No. 5,806,078) in view of Parker (U.S. Pat. Pub. 2011/0296300) as applied to claims 1 and 11 above, and in further view of Trandal et al. (U.S. Pat. No. 7,792,709).

As to claim 2, Hug et al. as modified teaches the command to open the task is received through the task interface application (the client 2102 sends a document checkout request 2112 to the server 2104 via the network 2106, see Parker, Para. 178. The local client 2204 sends a document checkout request 2209 to the server 2202, see Parker, Para. 189).
However, Hug et al. as modified does not explicitly teach without identifying specific ones of the plurality of files that are associated to the specific version of the task.
Trandal et al. teaches without identifying specific ones of the plurality of files that are associated to the specific version of the task (the low cost merchant in the list is by default initially selected (the default could be changed to all merchants selected, none of the merchants selected, etc.), see Trandal et al., Col. 19, lines 25-28. In addition to the teaches on task and version from Hug et al. in claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Hug et al. as modified, to have without identifying specific ones of the plurality of files that are associated to the specific version of the task, as taught by Trandal et al., to have a friendly user interface.

Claim 12 is rejected under the same rationale as stated in the claim 2 rejection.

Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hug et al. (U.S. Pat. No. 5,806,078) in view of Parker (U.S. Pat. Pub. 2011/0296300) as applied to claims 1 and 11 above, and in further view of Herbeck et al. (U.S. Pat. Pub. 2008/0040397).

As to claim 3, Hug et al. as modified does not explicitly teach the task interface application communicates with the local tool application through a plug-in interface of the local tool application.
However, Herbeck et al. teaches the task interface application communicates with the local tool application through a plug-in interface of the local tool application (CMS plug-in 224 allows client application 108 to interact with CMS 130, see Herbeck et al., Para. 35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Hug et al. as modified, to have the task interface application communicates with the local tool application through a plug-in interface of the local tool application, as taught by Herbeck et al., to improve the configuration flexibility of content management systems (Herbeck et al., Para. 44).

As to claim 4, Hug et al. as modified teaches after the editing of the plurality of files through the local tool application on the client device, then receiving, through the task interface application (While the file is being updated, it can be saved using the File-Save option from the main menu, and it will be stored in the working directory 48 during this period, see Hug et al., Col. 7, lines 39-41), a command to version up the task (For library check-ins, this product will create a new version number automatically, see Hug et al., Col. 8, lines 16-17, newly-created version will be version 4, see Hug et al., Col. 8, lines 32-33); responsive to the command to version up the task (When a new document is saved, i.e., checked in, to the library directory, see Hug et al., Col. 6, lines 34-35), and uploading the edited plurality of files from the client device to the server, wherein responsive to the request to store the new version of the task, the server generates the new version of the task and stores the edited plurality of files in association with the new version of the task (The identification data 56 preferably identifies the date and time the version was created, a version name associated with the version, text describing the reason for the change, and the user making the change. When a new document is saved, i.e., checked in, to the library directory the version manager processor generates the version data file 40 and the difference file 42 for the new document. When each subsequent version is checked in to the library directory 38, the version manager processor 36 using the delta processor 44 updates and stores the version data file 40 and the difference data file 42 to reflect the changes in the subsequent version, see Hug et al., Col. 6, lines 31-41).
However, Hug et al. as modified does not explicitly teach
transmitting, from the client device over the network to the server, a request to store a new version of the task.
 Herbeck et al. teaches
transmitting, from the client device over the network to the server, a request to store a new version of the task (allow a user interacting with client application 108 to check-in and check-out documents from CMS 130, see Herbeck et al., Para. 35, in addition to “the client 2102 sends a document checkout request 2112 to the server 2104 via the network 2106”, see Parker, Para. 178).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Hug et al. as modified, to have transmitting, from the client device over the network to the server, a request to store a new version of the task, as taught by Herbeck et al., to improve the configuration flexibility of content management systems (Herbeck et al., Para. 44).

Claim 13 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 14 is rejected under the same rationale as stated in the claim 4 rejection.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hug et al. (U.S. Pat. No. 5,806,078) in view of Parker (U.S. Pat. Pub. 2011/0296300) as applied to claims 1 and 11 above, and in further view of Sedlar (U.S. Pat. No. 6,549,916).

As to claim 5, Hug et al. as modified teaches the specific version is one of a plurality of versions of the task (Version number/name combo box, drop down 404 includes get version list 406 and select version 408, see Hug et al., Col. 12, lines 32-34).
However, Hug et al. as modified does not explicitly teach each of the versions of the task having one or more files associated thereto.
Sedlar teaches each of the versions of the task having one or more files associated thereto (The links that descend from each version of the root project directory link together all files that belonged to the project at a particular point in time, see Sedlar, Col. 32, lines 64-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Hug et al. as modified, to have each of the versions of the task having one or more files associated thereto, as taught by Sedlar, to efficiently access information (Sedlar, Col. 7, line 3).

Claim 15 is rejected under the same rationale as stated in the claim 5 rejection.
	
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hug et al. (U.S. Pat. No. 5,806,078) in view of Parker (U.S. Pat. Pub. 2011/0296300) as applied to claims 1 and 11 above, and in further view of Torres (U.S. Pat. No. 7,272,610).

As to claim 6, Hug et al. as modified does not explicitly teach the task further includes metadata associated thereto, the metadata defining an assignment of a user to the task.
However, Torres teaches the task further includes metadata associated thereto, the metadata defining an assignment of a user to the task (System Administrator to modify security information and profiles for information, documents and users. A user may access or perform actions relative to documents and document indexes based upon the profile set up by the System Administrator, see Torres, Col. 5, lines 20-24, The system administrator enables User Profile creation for a project or company, see Torres, Col. 6, lines 62-63. The Group create tool will define the users for the project. User create will define user attributes including security permissions and restrictions, see Torres, Col. 8, lines 43-45)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Hug et al. as modified, to have the task further includes metadata associated thereto, the metadata defining an assignment of a user to the task, as taught by Torres, to have a robust document management system with flexibilities and capabilities for multiple types of indexing, shared document accessing, access and security controls, access and use auditing/tracking, document verification, archiving and electronic filing (Torres, Col. 2, lines 6-10).
	
Claim 16 is rejected under the same rationale as stated in the claim 6 rejection.

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hug et al. (U.S. Pat. No. 5,806,078) in view of Parker (U.S. Pat. Pub. 2011/0296300) as applied to claims 1 and 11 above, and in further view of Nidecker et al. (U.S. Pat. No. 10,984,484).

As to claim 7, Hug et al. as modified teaches to obtain the plurality of files associated to the specific version of the task (OK button 434 includes end open dialog 436, store check out latest status 438, store read/write button status 440, store read-only button status 442, and check out processing 444, see Hug et al., Col. 12, lines 42-45. Check out processing 1130 includes set working file copy to R/W, see Hug et al., Col. 16, lines 8-10).
However, Hug et al. as modified does not explicitly teach the server accesses an asset management system (The project creation interface (114) may include multiple fields to specify the project name, the client identifier, the due date, the status, a project description, and an assigned person for the project, see Nidecker et al., Col. 6, lines 38-41, user interface that provides the user with accounting task lists and project lists that is in the user's work queue. The project management interface (116) includes functionality to filter the information for the particular user. For example, for a user in the role of accounting staff, the project management interface (116) only provides accounting task lists and project lists assigned to the user, see Nidecker et al., Col. 5, lines 48-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Hug et al. as modified, to have the server accesses an asset management system, as taught by Nidecker et al., to have an improved data management systems (Nidecker et al., Col. 1, lines 19-30).

As to claim 8, Hug et al. as modified teaches the task interface application provides a view of a plurality of tasks stored to the asset management system (user interface that provides the user with accounting task lists and project lists that is in the user's work queue. The project management interface (116) includes functionality to filter the information for the particular user. For example, for a user in the role of accounting staff, the project management interface (116) only provides accounting task lists and project lists assigned to the user, see Nidecker et al., Col. 5, lines 48-55).
As to claim 9, Hug et al. as modified teaches the view is filtered by an assignment setting to a user of the client device (The project management interface (116) may further include user interface widgets that filter, upon selection, the view provided to the accountant to accounting tasks assigned to a particular worker, accounting tasks and projects specifically assigned to the accountant to perform, see Nidecker et al., Col. 5, lines 58-62).	
As to claim 10, Hug et al. as modified teaches the view further includes a priority setting of the tasks (organize and provide each accounting task and project according to the corresponding deadline, see Nidecker et al., Col. 6, lines 20-22).
Claim 17 is rejected under the same rationale as stated in the claim 7 rejection.

Claim 18 is rejected under the same rationale as stated in the claim 8 rejection.

Claim 19 is rejected under the same rationale as stated in the claim 9 rejection.

Claim 20 is rejected under the same rationale as stated in the claim 10 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/Primary Examiner, Art Unit 2168